Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 12th, 2020.  Claims 1-2, 6, 8, 15-17, 19-20 have been amended. Claims 5, 18, and 21 have been canceled. Claims 1-4 6-17, and 19-20 have been entered and are presented for examination.
Application 15/989,026 claims benefit to US Provisional Application 62/531,505 (07/12/2017).
Applicant’s arguments filed October 6th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehghan et al. (US 2007/0064784) in view of Mueck et al. (US 2017/0188241). 
Regarding claims 1, 16, 19, Dehghan et al. discloses a system, comprising: a radio frequency (RF) planning system (see Figure 3 and paragraph 0036 [The configuration of the circuit and further analysis, processing and presentation of the output are preferably carried out using the software platform in the form of a processor/computer]), comprising: a first processing system (paragraph 0036 [processor]); a first communications circuitry coupled to the first processing system (paragraphs 0050 and 0054 [Network Operator's Network Domain, is connected to an external network 234]); at least one input / output device coupled to the first processing system (paragraph 0036 [computer/processor; inherent I/O]); wherein the first processing system comprises first memory circuitry and first processor circuitry (paragraph 0036 [computer]); and wherein the first processing system is configured to: receive proposed design criteria (paragraph 0006 [initial plan]), synthesize a design of the proposed radio using the received proposed design criteria of the proposed radio (paragraph 0007 [On the basis of the results of the software simulation, a variety of network parameter settings are manually adjusted, such as a BTS antenna type]).

However, Mueck et al. discloses an SAS may perform various operations related to shared spectrum, such as management of the shared spectrum, ensuring compliance with spectrum sharing policies, allocation of shared spectrum and/or others (paragraph 0061) wherein primary usage of shared spectrum by incumbent devices may be prioritized over secondary usage of the shared spectrum (paragraph 0042-0043).
Mueck et al. further discloses the SAS controller may register and/or unregister CSBDs (paragraph 0061); may may resolve interference problems in a given area by contacting the CBSDs directly registered to it; may protect higher tiers from interference from lower tiers (such as noting that noise floor or interference metrics are too high in a given area and/or contacting CBSDs that claim to be operating in that area) (paragraph 0061); and may perform frequency planning (paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement a SAS in the system of Dehghan et al. in order to access the transmitter information and interference information when determining a model for all users in order to minimize interference for incumbent users.
(paragraphs 0006 and 0036 [terrain; propagation models; software on computer (i.e. memory, processor)]).
	Regarding claim 3, Dehghan et al. further discloses wherein the radio modelling system further comprises a radio database (paragraph 0008 [The simulation algorithms that are run are technology dependent. For example, different methods for assessing the network interference and quality are required for a Code Division Multiple Access (CDMA) technology, as defined for implementing the third generation (3G) mobile communication systems, as compared to the Time Division Multiple Access (TDMA) technique employed by the second generation (2G) global system for mobile communications (GSM)]).
	Regarding claim 4, Dehghan et al. suggests wherein the first memory comprises a first parameter database (paragraph 0008 [The simulation algorithms that are run are technology dependent. For example, different methods for assessing the network interference and quality are required for a Code Division Multiple Access (CDMA) technology, as defined for implementing the third generation (3G) mobile communication systems, as compared to the Time Division Multiple Access (TDMA) technique employed by the second generation (2G) global system for mobile communications (GSM); suggesting a database with interference and quality paramters]). 
Regarding claim 15, Dehghan et al. further discloses wherein the first processing system is further configured to output the proposed design criteria upon determining that the assessed interference is below the corresponding interference threshold level (paragraph 0032 [network requirements met and network parameters acceptable; data results output; also see Mueck et al. cited sections]).
(paragraph 0032 [network parameters acceptable; data results output]).

Claims 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehghan et al. (US 2007/0064784) in view of Mueck et al. (US 2017/0188241) as applied to claims 1 above, and further in view of Balachandran et al. (US 2019/0215698)
Regarding claim 6, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the at least one existing radio is coupled to a spectrum access system (SAS).
However, Balachandran et al. discloses such features (see Figure 5 [SAS coupled to network 510]) wherein the assignment of channels to different tiers and related configurations are performed by a geolocation database and policy management system known as the Spectrum Access System (SAS) (paragraph 0010).
It would have been obvious to incorporate an SAS into the system of the references as combined above since an SAS provide a conventional means to implement the optimized network planning.
Regarding claim 7, the references as combined above further disclose wherein the shared access system is further coupled to at least one of (a) at least one other SAS (see Figure 5 and paragraph 0087 [second SAS; each SAS is associated with a particular cell; Balachandran et al.]), and (b) at least one environmental sensing capability (ESC) system.
It would have been obvious to incorporate a second SAS into the system of Dehghan et al. since an SAS provide a conventional means to implement the optimized network planning discussed by Dehghan et al. for separate cells.

Balachandran et al. discloses SAS; each SAS is associated with a particular cell  (see Figures 5, 11 and paragraph 0087).
It would have been obvious to incorporate a second SAS into the system of Dehghan et al. since an SAS provide a conventional means to implement the optimized network planning discussed by Dehghan et al. for separate cells.
Regarding claim 9, the references as combined above further disclose wherein the second processing system comprises: second processor circuitry; and second memory circuitry coupled to the second processor circuitry (see Figures 5, 11 [SAS and associated components; Balachandran et al.])
Regarding claim 11, the references as combined above further disclose wherein the second memory circuitry comprises at least one of a second parameter database (paragraph 0010 [policy management; Balachandran et al.]) and a protocol converter system.

Claims 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehghan et al. (US 2007/0064784) in view of Mueck et al. (US 2017/0188241) in view of Balachandran et al. (US 2019/0215698) as applied to claim 9 above, and further in view of Macmullan et al. (US 2017/0332243)
	Regarding claim 10, the references as combined above further disclose wherein the second memory circuitry comprises: a SAS management system (see Figure 11 and paragraph 0010 [management system since the SAS can assign channels and assign configurations]).
The references as combined above do not explicitly disclose the second memory circuitry comprises a user database.
(paragraph 0043 [user database; users must register with an SAS 120 in order to operate in a given area, and the SAS 120 can grant, deny, and/or limit requests to transmit in that area]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a user database into each SAS which would allow further configuration to limit requests of particular user in a area.
Regarding claim 12, the references as combined above further disclose wherein the SAS management system comprises: a second propagation modeling system (paragraph 0014 [propagation modelling; Balachandran et al.]); a second geographic database (paragraphs 0010 and 0014 [geolocation database; Balachandran et al.]); and an interferences analysis system (see Abstract [interference determination based on modelling; Balachandran et al.]).
Regarding claim 13, the references as combined above further disclose wherein the SAS management system further comprises a prioritization system (paragraph 0010 [three tiers; Balachandran et al.]).
	Regarding claim 14, the references as combined above further disclose wherein the SAS management system further comprises a graph database (see Figure 2 [graph of zones; Balachandran et al.]).

Response to Arguments
Applicant’s arguments filed October 6th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465